Per Curiam
Petitioner herein requests “an extension of time” within which to file an appeal from the denial of a “Motion To Re-Plead” filed in the Putnam Circuit Court.
From an examination of such petition we are unable to determine whether or not petitioner has a right of appeal from the order of which he complains, nor does the petition contain matters sufficient to enable us intelligently to consider petitioner’s request. For these reasons the petition must be dismissed.
Petition dismissed.
Note.—Reported in 155 N. E. 2d 125.